Citation Nr: 0527217	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-33 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from June 1968 to 
January 1971.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Winston-Salem, North Carolina (RO).  The 
veteran testified at a personal hearing before a member of 
the Board in Washington, D.C. in February 2005, and a 
transcript of the hearing is of record.

The issue on appeal is being remanded to the RO via the 
Appeals Management Center in Washington, DC.  


REMAND

The veteran contended at his February 2005 hearing that his 
service-connected post-traumatic stress disorder (PTSD) had 
increased in severity since his last VA compensation 
examination for rating purposes in November 2003.  The 
veteran testified in February 2005 that he received periodic 
treatment for his service-connected disability; however, the 
most recent outpatient treatment evidence is dated in October 
2003.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2004), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159 (2004).  

Based on the above, the issue of entitlement to an increased 
evaluation for PTSD is being remanded for the following 
actions:  

1.  The veteran must be requested to identify 
specific names, addresses and approximate 
dates of treatment, both VA and private, for 
all health care providers who may possess 
additional records with regard to his 
service-connected PTSD, to include any 
treatment after November 2003.  Then, with 
any necessary authorization from the veteran, 
VA must attempt to obtain copies of all 
treatment records identified by the veteran 
that have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the veteran, it must 
inform the veteran and his representative of 
this and request them to provide copies of 
the outstanding medical records.

2.  Thereafter, the RO must arrange for 
examination of the veteran to determine the 
current nature and severity of the veteran's 
service-connected PTSD.  The VA claims 
folder, including a copy of this Remand, must 
be made available to and reviewed by the 
examiner.  All indicated tests and studies 
must be accomplished; and all clinical 
findings must be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must describe all symptomatology due 
to the veteran's service-connected PTSD.  The 
examiner must attempt to distinguish, to the 
extent possible, between symptomatology due 
to each service-connected PTSD and any 
symptomatology due to any nonservice-
connected psychiatric disability.  The 
examiner must assign a numerical code under 
the Global Assessment of Functioning Scale 
provided in the Diagnostic and Statistical 
Manual for Mental Disorders and the 
definition of the numerical code assigned 
must be included.  The examiner must report 
the veteran's occupational and social 
impairment, to include deficiencies in work, 
school, family relations, judgment, thinking, 
or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere 
with routine activities; speech that is 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately, and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty 
in adapting to stressful circumstances 
(including work or a worklike setting); or 
the inability to establish and maintain 
effective relationships.  The examiner must 
also report whether there is gross impairment 
in the veteran's thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
herself or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; or memory 
loss for names of her close relatives, her 
own occupation, or her own name.  The 
examiner must provide an opinion as to the 
extent that the veteran's service-connected 
PTSD interferes with his ability to obtain 
and maintain substantially gainful 
employment.  All examination findings, along 
with the complete rationale for each opinion 
expressed and conclusion reached, must be set 
forth in a typewritten report.

3.  The RO must inform the veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above have been completed, the 
RO must readjudicate the veteran's claim for 
an increased rating for service-connected 
PTSD, taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case, to include the relevance of 38 C.F.R. 
§ 3.321(b)(1) (2004).  The veteran and his 
representative must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).



